NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEOCADIA MAGANA-MENDOZA,                        No.    19-70516

                Petitioner,                     Agency No. A096-342-951

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Leocadia Magana-Mendoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for deferral of

removal under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny

the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Magana-Mendoza failed to show it is more likely than not she will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

id. at 1033-35 (concluding that petitioner did not establish the necessary “state

action” for CAT relief). We reject Magana-Mendoza’s contentions that the agency

failed to consider the country conditions evidence or otherwise erred in its legal

analysis. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency

need not write an exegesis on every contention); Fernandez v. Gonzales, 439 F.3d

592, 603 (9th Cir. 2006) (petitioner did not overcome the presumption that the BIA

reviewed the record).

      In light of this disposition, we need not reach Magana-Mendoza’s

contentions regarding the agency’s adverse credibility findings. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          2                                    19-70516